Title: Proclamation to Deserters, 10 March 1779
From: Washington, George
To: 


[Middlebrook, 10 March 1779]
By His Excellency GEORGE WASHINGTON, Esq; General and Commander in Chief of the Forces of the United States of America.
WHEREAS it hath been represented, that many of those Soldiers, who have been induced, from divers Motives, to desert their Corps, and are now dispersed in different Parts of these States, having seen their Error, would be glad to return to their Duty, but are restrained by the Fear of Punishment: In order to quiet such Apprehensions, and give them an Opportunity to put in Practice these good Dispositions, I do hereby proclaim full PARDON to all those who shall rejoin their respective Corps by the first of May next;—at the same Time declaring to all such who shall neglect to avail themselves of the present Offer of Mercy, and who shall persist in their Delinquency, beyond the Period herein appointed for their Return, that the most effectual Measures shall be pursued to detect them, wheresoever concealed, and to bring them to the most rigorous and exemplary Punishment.
Given at Head-Quarters, Middle Brook, March 10, 1779.
G. WASHINGTON.
All Printers are desired to publish this in their respective Papers.
 